16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Isaac GILFORD, Plaintiff Appellant,v.UNKNOWN OFFICERS OF THE DIVISION OF CORRECTION;  MasonWaters;  Donald Burnett, Lieutenant;  Norman Schetrompf,Sergeant;  James Socks, Officer Co 11;  Kevin Stauder,Officer 11;  Robert Ridenour, Officer Co 11;  Phillip Jones,Officer Co 11;  Ronald Gossard, Officer Co 11;  J. Green,Officer Co 11;  Robert Rider, Officer Co 11;  George Baker,Major, Defendants Appellees,andLloyd WATERS, Warden, Defendant.
No. 93-7145.
United States Court of Appeals, Fourth Circuit.
Jan. 20, 1994.

Appeal from the United Stated District Court of the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.
Glenn William Bell, Baltimore, MD.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gilford v. Unknown Officers, No. CA-91-3707-S (D. Md. Sept. 28 & Oct. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED